Exhibit 10.1
 

graphic [logo.jpg]
Arotech Corporation
 
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (734) 761-5836   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX
Writer’s direct dial: +972-2-990-6612
Writer’s direct fax: +972-2-990-6688
Writer’s e-mail: ehrlich@arotech.com
Robert S. Ehrlich
Chairman and Chief Executive Officer

 
January 14, 2014
 
Mr. Thomas J. Paup
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
 
Re:           Third Amended and Restated Employment Agreement
 
Dear Tom:
 
In connection with your Third Amended and Restated Employment Agreement with
Arotech Corporation effective as of May 1, 2013 (the “Agreement”), we wish to
amend the Agreement in certain respects. All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.
 
Notwithstanding the terms of Section 2(a) of the Agreement, your annual base
salary will be adjusted to $225,000 retroactive to January 1, 2014.
 
In all other respects, the terms of the Agreement will govern the relationship
between us.
 
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agree­ment.
 
Sincerely yours,
 
AROTECH CORPORATION
 
 
By:  /s/ Robert S. Ehrlich                                       
Robert S. Ehrlich
Chairman and Chief Executive Officer
 
 
ACCEPTED AND AGREED:
 


                     /s/ Thomas J. Paup                                  
Thomas J. Paup
 
 
 